DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the reference characters are not enclosed within parentheses.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the phase error" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomizaki et al. (WO 2011065441).
Re claims 1 and 9, Tomizaki et al. disclose a damping device offsets a vibration generated at a vibration source (gn) with an offset vibration generated by a vibration generator (202) at a target position (pos) at which the vibration is to be offset by calculating a simulated vibration (Vi2) for offsetting the vibration transmitted from the vibration source to the target position using an adaptive control algorithm, generating the offset vibration at the target position by the vibration generator based on the calculated simulated vibration, detecting a residual vibration (Vi3 + Vi4) remaining as an offset error between the generated offset vibration and the vibration transmitted from the vibration source to the target position, using the adaptive control algorithm to reduce the detected residual vibration remaining as the offset error, preliminarily storing in the 

Re claim 3, Tomizaki et al. disclose wherein the memory (35) stores the variation in the phase error (Δφ) of the vibration transfer characteristic corresponding to a difference between the fluctuation of the magnitude of the command vector calculated by the fluctuation calculator when the forced phase shifter adds a positive forced phase shift and the fluctuation of the magnitude of the command vector calculated by the fluctuation calculator when the forced phase shifter adds a negative forced phase shift, the negative forced phase shift being a forced phase shift the same as the positive forced phase shift but having an opposite sign.


Re claim 5, Tomizaki et al. disclose a vehicle comprising: the damping device according to claim 1. (Translation, Pg. 2, 2nd par.)

Re claim 7, Tomizaki et al. disclose a vehicle comprising: the damping device according to claim 3. (Translation, Pg. 2, 2nd par.)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2, 4, 6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
An Chae et al., and Matsuno et al. teach similar damping devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
September 9, 2021